Clerke, J.
The 3d section of the act of 1860 {Laws of 1860, 157, ch. 90), authorizing a married woman to bargain, sell, and convey her real estate, does not apply to any act of hers, by which she creates a charge or lien on her separate estate. Therefore, the restriction contained in that section, which says that no such conveyance shall be valid without the assent in *280writing of her husband, is confined to what may be deemed strictly a transference of her estate. Specifically charging her estate is entirely a different thing from conveying or transferring it; and her right to do the former continued as it had existed before the act.
The demurrer must be overruled, with liberty to answer in ten days, on payment of costs of demurrer.